IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1490
                               Filed July 16, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DANIEL E. MORRISSEY,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Black Hawk County, David F.

Staudt, Judge.



      The defendant appeals the district court order sentencing him for several

drug-related offenses. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Dennis D. Hendrickson,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Bridget A. Chambers, Assistant

Attorney General, Thomas J. Ferguson, County Attorney, and Brad Walz,

Assistant County Attorney, for appellee.



      Considered by Vaitheswaran, P.J., Tabor, J., and Miller, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2013).
                                         2



MILLER, S.J.

       The defendant appeals the district court order sentencing him for several

drug-related offenses.   The court ordered defendant to serve several of his

sentences concurrently but made some sentences consecutive, giving defendant

a total of ninety years in prison. We conclude the court gave adequate reasons

for its overall sentencing plan. We affirm defendant’s convictions and sentences.

I.     Background Facts & Proceedings

       Based on a trial information filed on August 5, 2011, in FECR177842,

Daniel Morrissey entered a guilty plea to the offenses of possession of

methamphetamine as a third offender and possession of marijuana as a third

offender.

       For a trial information filed on December 6, 2011, in FECR180326,

Morrissey entered a guilty plea to possession of methamphetamine with intent to

distribute as a second and habitual offender, and possession of marijuana with

intent to distribute as a second and habitual offender.

       Additionally, for a trial information filed on December 16, 2011, in

FECR180437, Morrissey entered a guilty plea to manufacturing or conspiring to

manufacture methamphetamine as a second and habitual offender, possession

of pseudoephedrine or ephedrine with intent to manufacture as a second and

habitual offender, and possession of lithium with intent to manufacture as a

second or habitual offender.

       Based on a trial information filed on March 28, 2013, in FECR190164,

Morrissey entered a guilty plea to conspiracy to manufacture methamphetamine
                                        3



as a second and habitual offender, ongoing criminal conduct, possession of

pseudoephedrine with intent to manufacture as a second and habitual offender,

possession of a simulated controlled substance with intent to deliver as an

habitual offender, possession of methamphetamine as a third offense and

habitual offender, and possession of marijuana as a third offense and habitual

offender.

      A combined sentencing hearing for all four cases was held on September

13, 2013. The State requested a total of 135 years in prison. The defendant

recognized he would be going to prison but asked for a sentence of about thirty

to forty years. In FECR177842 the court sentenced Morrissey to five years in

prison on each of the two offenses. In FECR180326, Morrissey was sentenced

to forty-five years in prison on each of the two offenses. In FECR180437 the

court sentenced Morrissey to forty-five years in prison on each of the three

offenses. All of these sentences were to run concurrently. In FECR190164

Morrissey was sentenced to forty-five years, twenty-five years, forty-five years,

fifteen years, fifteen years, and fifteen years respectively on those offenses. The

sentences in FECR190164 were to run concurrently with each other, but

consecutively to the sentences on the other three cases, for a total of a ninety-

year sentence. Morrissey now appeals his sentences.

II.   Scope & Standard of Review

      The scope of our review of a defendant’s sentence is for the correction of

errors at law. State v. Valin, 724 N.W.2d 440, 444 (Iowa 2006). When the

sentence imposed is within the statutory limits, however, we review to determine
                                         4



if the district court abused its discretion. Id. “An abuse of discretion occurs when

the court’s decision is based on a ground or reason that is clearly untenable or

when the court’s discretion is exercised to a clearly unreasonable degree.” State

v. Becker, 818 N.W.2d 135, 140 (Iowa 2012).

III.   Merits

       Morrissey contends the district court did not give adequate reasons for

imposing consecutive sentences, giving him ninety years in prison, rather than

making all of his sentences concurrent, which would have given him forty-five

years in prison.

       Iowa Rule of Criminal Procedure 2.23(3)(d) provides, “The court shall

state on the record its reason for selecting the particular sentence.” This rule

requires courts to also give reasons for imposing consecutive or concurrent

sentences. State v. Barnes, 791 N.W.2d 817, 827 (Iowa 2010). The court’s

reasons for imposing consecutive sentences, however, may be found among the

reasons expressed for the overall sentencing plan.        Id. at 827-28; State v.

Hennings, 791 N.W.2d 828, 838-39 (Iowa 2010).            The court’s reasons for

imposing consecutive sentences “are not required to be specifically tied to the

imposition of consecutive sentences, but may be found from the particular

reasons expressed for the overall sentencing plan.”        State v. Delaney, 526

N.W.2d 170, 178 (Iowa Ct. App. 1994).

       “Although the reasons need not be detailed, at least a cursory explanation

must be provided to allow appellate review of the trial court’s discretionary

action.” State v. Jacobs, 607 N.W.2d 679, 690 (Iowa 2000). “A statement may
                                        5



be sufficient, even if terse and succinct, so long as the brevity of the court’s

statement does not prevent review of the exercise of the trial court’s sentencing

discretion.” Hennings, 791 N.W.2d at 838.

      At the sentencing hearing, the district court gave a lengthy statement

concerning its reasons for the overall sentencing plan.      The court noted (1)

Morrissey’s history of substance abuse, (2) his history of criminal activity, (3)

others were affected by his criminal activities, (4) his recidivism, (5) his

involvement    of   others    to   obtain   materials   used     to   manufacture

methamphetamine, (6) he was a drug dealer, not just a user, (7) his child was in

his home when he was engaged in drug-related activities, (8) his lack of success

on probation in the past, (9) he previously absconded from a facility, (10) his

potential risk of harm to the community, and (11) his past failures at drug

treatment.

      Like in Hennings, 791 N.W.2d at 838, “[t]he court spoke at length about

the information it considered in making a sentencing determination and

specifically, what factors influenced its ultimate decision.” We conclude the court

gave adequate reasons for its overall sentencing plan. We affirm Morrissey’s

convictions and sentences.

      AFFIRMED.